829 F.2d 43
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Kenneth F. WALKER, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
Appeal No. 87-3310.
United States Court of Appeals, Federal Circuit.
Aug. 24, 1987.

Before DAVIS, Circuit Judge, SKELTON, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The decisions of the Merit Systems Protection Board (MSPB or Board), MSPB Docket No. AT07528610752, dismissing petitioner's appeal to the MSPB as untimely, are affirmed.

OPINION

2
Petitioner, a quality assurance specialist with respondent Department of the Navy, was removed from his position effective April 23, 1982.  He did not appeal this removal to the MSPB until August 8, 1986, more than four years later (though the normal appeal period is 20 days).  He was given an opportunity to show good cause why the Board should waive the 20-day limit for him, but the MSPB administrative judge ruled that no satisfactory explanation had been presented for the extended delay, and therefore dismissed the appeal as far too late.  The full Board declined review.


3
We cannot overturn the Board's exercise of its discretion that no good cause for the delay has been shown.  Petitioner was properly informed of the time limit and where to appeal, but deliberately did not do so.  He seems to have believed that he could delay appealing his removal until the matter of his application for disability retirement was settled.  However, the two proceedings are distinct and separate--and there was no reasonable basis to assume that he could delay appeal of the removal until the other matter was resolved.  The Board did not abuse its discretion or act arbitrarily or capriciously.